OPINION
By THE COURT:
Submitted on applications of Patterson Realty Co. and Webster Clothes, Inc. requesting this Court to find from the evidence and state on the record the facts upon which the errors alleged in the motion for new trial arise, and the facts which may be material in determining whether error has intervened. The applications were filed pursuant to the provisions of §2505.30 R. C.
Thé entry filed in this case contains the findings on all material issues and is a sufficient compliance with the requirements of above section.
Applications overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.